UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-6514



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAWRENCE WOODARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-96-109)


Submitted:   August 28, 2003             Decided:    September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Woodard, Appellant Pro Se.       Karen Breeding Peters,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence Woodard appeals the district court’s order denying

his motion for a writ of audita querela.     We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See United States v. Woodard,

No. CR-96-109 (W.D. Va. Feb. 25, 2003).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2